Case 3:21-cv-00369-RGJ Document 1-1 Filed 06/08/21 Page 1 of 10 PagelD #: 5

AFFIDAVIT IN SUPPORT OF
CIVIL CORFEITURE COMPLAINT

I, JAMES TAYLOR, a Special Agent with Internal Revenue Service - Criminal

Investigation (IRS-CI) hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit from personal knowledge based on my participation in this
investigation, including witness interviews by myself and/or other law enforcement agents,
communications with others who have personal knowledge of the events and circumstances
described herein, and information gained through my training and experience. The information
outlined below is provided for the limited purpose of establishing probable cause and does not
contain all details or facts of which I am aware of relating to this investigation.

2. I, James Taylor, am an investigative or law enforcement officer within the
meaning of Federal Rule of Criminal Procedure 41(a)(2)(C), that is, a government agent engaged
in enforcing the criminal laws and duly authorized by the Attorney General to request a search
warrant.

3. I am a Special Agent (SA) with IRS-CI, and have been since September 2012. I
am duly sworn to investigate violations of the laws of the United States and its territories. I was
trained at the Federal Law Enforcement Training Center in Glynco, Georgia in multiple
investigative techniques involving various types of crimes, including financial and electronic

crimes. I have law enforcement experience conducting and assisting in investigations involving

financial crime, tax violations, and money laundering offenses. These investigations have

 
Case 3:21-cv-00369-RGJ Document 1-1 Filed 06/08/21 Page 2 of 10 PagelD #: 6

provided the opportunity to conduct search and seizure warrants, lead covert operations, and
interview individuals in various roles of the offenses committed.

4. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended
to show merely that there is probable and reasonable cause and does not set forth all of my
| knowledge about this matter.

CASE BACKGROUND

5. During ongoing investigations, investigators have identified two retail jewelry
stores that are owned and operated by SAMIR LADHANI (LADHANI) and KAYED JOHAR
(JOHAR) which cater to individuals who make large jewelry purchases in cash, greater than
$10,000, by not completing and filing the requisite forms with the government authorities.

_ These stores, TREASURES and DIAMOND RING COMPANY in Louisville, KY are located in
Jefferson Mall and Mall St. Matthews, respectively. IRS-CI’s focus and role in this investigation
is to target individuals who structure transactions to avoid reporting requirements, and assist
individuals to avoid detection by law enforcement by not filing the requisite forms. Our
investigation to date has shown LADHANI operates out of both retail establishments. JOHAR
operates exclusively from DIAMOND RING COMPANY. Both businesses have failed to report
to the government their receipt of cash in excess of $10,000.

6. Based upon a query of business filings found on the Kentucky Secretary of State

Business One Stop Portal, the following was noted related to LADHANI and JOHAR:

a. SAIF, Inc. d/b/a DIAMOND RING COMPANY was incorporated on July 1, 2016

with KAYED JOHAR a/k/a “Joe” or “Uncle Joe” (JOHAR) as President and an

address of 5000 Shelbyville Road, Suite #1300, Louisville, KY 40207.
Attachment A-2

 
Case 3:21-cv-00369-RGJ Document1-1 Filed 06/08/21 Page 3 of 10 PagelD #: 7

b. RAJAN, Inc. d/b/a TREASURES was incorporated on July 1, 2016 with SAMIR
LADHANI as President and an address of 4801 Outer Loop, Unit 216, Louisville,
KY 40219.

c. TREASURES PUNJANI, INC. was incorporated in October 17, 2002 with
SAMIR LADHANI listed as Vice President and an address of 4801 Outer Loop,
Unit 216, Louisville, KY 40219. This company was administratively dissolved
on October 9, 2017.

7. The Currency and Foreign Transactions Reporting Act of 1970 (commonly.
referred to as the "Bank Secrecy Act” or "BSA") was passed by Congress and requires U.S.
financial institutions and others to assist U.S. government agencies to detect and prevent money
laundering. Specifically, the BSA requires financial institutions and those engaged in a trade or
business to keep records of cash purchases of negotiable instruments, file reports of cash
transactions exceeding $10,000, and to report suspicious activity that might signify money
laundering, tax evasion, or other criminal activities.

8. Title 31 U.S.C. § 310 establishes the Financial Crimes Enforcement Network
(FinCEN) as a bureau within the Treasury Department and describes its duties and powers
including, but not limited to:

a. Maintaining a government-wide data access service with a range of financial
transactions information, and

b.. Analysis and dissemination of information in support of law enforcement
investigatory professionals at the Federal, State, Local, and International levels.

9. As a part of these responsibilities, FinCEN has established filing requirements for

trades or businesses, such as the jewelry stores owned and operated by LADHANI and JOHAR.

Attachment A-3

 
Case 3:21-cv-00369-RGJ Document 1-1 Filed 06/08/21 Page 4 of 10 PagelD #: 8

Under 31 U.S.C. § 5331 any person engaged in a trade or business and who, in the course of
such, receive more than $10,000 in currency (cash) in one transaction (or two or more related!
transactions) must file FinCEN Form 8300 (Form 8300). Forms 8300 must be filed by the 15"
day after the date the cash was received” (extended if such date falls on a Saturday, Sunday, or
legal holiday) and must contain:
a. the name and address, and such other identification information as the Secretary
may require, of the person from whom the coins or currency was received;
b. the amount of coins or currency received;
c. the date and nature of the transaction; and
d. such other information, including the identification of the person filing the report,
as the Secretary may prescribe.

10. — Pursuant to 31 U.S.C. § 5324, no person shall, for the purpose of evading the
report requirements prescribed by 31 U.S.C. § 5331, structure or assist in structuring, or attempt
to structure or assist in structuring any transaction with a nonfinancial trade or business.

11. The BSA statutes and requisite forms aid investigators in the detection of drug
trafficking, money laundering, and terrorism. When Forms 8300 go unfiled by a trade or
business it allows individuals reliant on cash, including drug traffickers, to spend their cash
without detection and acquire a marketable asset that they can then sell at a later date in an effort

to launder the proceeds and make them appear legitimate. In the present case, a narcotics

 

1 Transactions are considered related if the recipient knows, or has reason to know, that each transaction is one of a
series of connected transactions.

2 If multiple cash payments are received a Form 8300 must be filed within 15 days at the time the $10,000 cash
threshold is reached within any 12-month period.

Attachment A-4

 
Case 3:21-cv-00369-RGJ Document 1-1 Filed 06/08/21 Page 5 of 10 PagelD #: 9

trafficker can use a cooperating/complicit jeweler to turn large amounts of cash (“dirty money”)
into legitimate goods (jewelry). These legitimate goods can then be transferred/sold to others.
In the case of jewelry, its physical size, value, and lack of title (unlike vehicles and real estate),
make it extremely difficult on investigators to source and trace asset transfers/sales when
required forms are not filed by those with the obligation to do so.

12. Investigators queried FinCEN in August 2019 and to date no Forms 8300 have
been filed by LADHANI, JOHAR, or any affiliated business entity of the two on any subject
identified or otherwise.

13. Based on my training and experience and the facts as set forth in this affidavit,
there is probable and reasonable cause to believe that violations of Title 31, United States Code,
§§ 5331 (Reports Relating to Coins or Currency Received in Nonfinancial Trade or Business
(Form 8300)) and 5324(b)(3) (Structuring Transactions to Evade Reporting Requirements) have
been committed by SAMIR LADHANI and KAYED JOHAR.

PROBABLE CAUSE

Undercover Operation

14, On May 9, 2018, an undercover operation utilizing an IRS-CI Special Agent in an —
undercover capacity was approved and later that month the operation commenced at DIAMOND
RING COMPANY located within Mall St. Matthews at 5000 Shelbyville Road, Suite #1300,
Louisville, KY 40207. The undercover operation lasted from May 24, 2018 to August 6, 2018.

15: | During the undercover operation, two IRS-CI Special Agents operating in an
undercover capacity (UCA1 and UCA2) met LADHANT at his business, the DIAMOND RING
COMPANY, located in the St. Matthews Mall. LADHANI told UCAI that he and his uncle, Joe

(JOHAR), own two stores the DIAMOND RING COMPANY and TREASURES.

Attachment A-5

 
Case 3:21-cv-00369-RGJ Document1-1 Filed 06/08/21 Page 6 of 10 PagelD#:10

16. During the initial undercover meeting (May 24, 2018) UCA1 and UCA2, Special
Agents with IRS-CI, spoke with the target, LADHANI, about the purchase of jewelry. UCA1
told LADHANI that he did not want to deal with other employees at the store, only him.
LADHANI thanked UCA1 and told UCA1 that JOHAR was his uncle and they (LADHANI and
JOHAR) have two stores in Louisville, the other being at “J-Mall” (an abbreviated nickname for
Jefferson Mall) called TREASURES. During the conversation UCA1 told LADHANI that he
wanted a receipt but did not want any government forms filed. LADHANI acknowledged UCA1
and responded, “J know. We will split the payment. Don’t worry about that...I know to split it.”
UCA1 told LADHANI that his business was hustling and that he (UCA1) sold cocaine. Upon
hearing these statements, LADHANI responded, “That's good.” and UCA1 and LADHANI
continued to talk about how the purchase would be handled related to a diamond ring for
approximately $20,000. LADHANI responded to UCA1 that he would split the payment up and

that he would need to see what jewelry UCA1 decided to buy.

17. On July 9, 2018, LADHANI was seen operating out of TREASURES located at
Jefferson Mall and engaged UCA1 in conversation and agreed to meet UCA1 at the DIAMOND
RING COMPANY store at Mall St. Matthews the following day (July 10, 2018). Once there,
UCAI again made mention of his selling cocaine and agreed to purchase a diamond ring for
$25,000. UCAI1 paid $12,500 cash at this meeting whereby LADHANI said, “J can do it like uh,
put it on the computer like you paid five today, five tomorrow, like...” UCA1 then spoke of the
troubles in dealing with cash and potentially getting jammed up to which LADHANI replied,
“You just split it.” LADHANI then explained that he put $3,000 of the cash towards the setting

(despite the setting only costing $2,000) and then put the remaining $9,000 towards the solitaire

diamond on layaway as a way to split the payment received. LADHANI then returned $500 to
Attachment A-6

 
Case 3:21-cv-00369-RGJ Document 1-1 Filed 06/08/21 Page 7 of 10 PagelD #: 11

UCAL1, bringing his total payment to $12,000 and the outstanding balance to $13,000.
LADHANI then asked UCA1 if he can pay $6,500 and $6,500 and instructed UCA Ito leave the

$6,500 when he/she came back regardless of whether he (LADHANI) was present or not.

18. At the next meeting, held on July 30, 2018, LADHANI was seen at TREASURES
in Jefferson Mall where he and UCA1 spoke for several minutes about starting a business and the
difficulties faced by UCA1 given his line of work (narcotics trafficking).? UCA1 then drove to
DIAMOND RING COMPANY at Mall St. Matthews where he made an $11,000 cash payment
to JOHAR. UCAI offered to make the full $13,000 cash payment of what is owed, but JOHAR
returned $2,000 of the $11,000 given by UCA1 telling him his remaining balance is $4,000 and
his ring will be ready in a few days. This transaction resulted in $9,000 cash being applied to
UCAI1’s purchase and leaves $4,000 owed. ($25,000 purchase price, less $12,000 and $9,000

payments).

19. In the final meeting, held on August 6, 2018, UCA1 dealt with JOHAR, paid the
final $4,000 owed, and left with the merchandise. All $25,000 paid over to LADHANI and

JOHAR was made in cash, with serial numbers recorded.

20. During this operation, LADHANI and JOHAR worked together to structure
merchandise pricing, cash payments, and internal computer inputs in an effort to circumvent

accurate point of sale recording and FinCEN reporting requirements.

 

3 UCAI had mentioned his dealing in cocaine on two prior meetings and during this meeting (July 30, 2019) he
discusses his (UCA1) attempt to “go legit”.

Attachment A-7

 
Case 3:21-cv-00369-RGJ Document1-1 Filed 06/08/21 Page 8 of 10 PagelD #: 12

21. Based upon a FinCEN query of information required to be reported under the
Bank Secrecy Act related to LADHANI and his businesses, investigators found no record of
Forms 8300 filed on UCA1. No information was requested by LADHANI or JOHAR to allow

for an accurate reporting to FinCEN of UCA1’s transaction.
Search Warrant

22. On October 2, 2019, during the execution of the search warrant at TREASURES
where LADHANI was working, two small notebooks, index cards, and business cards were
found with handwritten ledgers that documented the sales of jewelry and payments in amounts
greater than $10,000. There were nine instances that documented customer transactions greater
than $10,000 where LADHANI received $258,700 in cash for total purchases of $359,700. In
some instances, LADHANI only recorded the individual by their nickname or first name without
any contact information which would make it impossible to complete the requisite forms to

report the transaction to the government.

23. On October 2, 2019, LADHANI and JOHAR were both interviewed during the
execution of the search warrant at TREASURES and DIAMOND RING COMPANY.
LADHANT stated that he was aware of the Form 8300 filing requirements based on
communication with his accountant, that if he received more than $10,000 in cash he would have
to file Form 8300 with the IRS, and that he had never filed a Form 8300. JOHAR stated that he
knew what Form 8300 was, understood what the form was used for, and that he never saw one

filed at DIAMOND RING COMPANY.

Attachment A-8

 
Case 3:21-cv-00369-RGJ Document 1-1 Filed 06/08/21 Page 9 of 10 PagelD #: 13

24. As aroutine business practice LADHANI would structure transactions in order to
not receive more than $10,000 in currency. This is evidenced by the undercover operation,
handwritten ledgers that were kept off TREASURES and DIAMOND RING COMPANY point
of sale/ cash register systems, LADHANI’s statements during interviews, and supported by the
fact that LADHANT has never filed Form 8300 while conducting a substantial amount of

transactions which is supported by the amount of currency seized during the search warrant.

25. | LADHANI primarily sold custom made jewelry and designer watches for large
amounts of currency where he would structure the transaction in amounts less than $10,000 in an
attempt to not file the requisite Forms 8300. Based on a review of invoices from distributors for
the DIAMOND RING COMPANY and TREASURES between February 9, 2016 and November
25, 2019 there were 125 invoices for large purchases that were reviewed which would have

resulted in total cash sales of $1,799,598.

26. On October 2, 2019, during the execution of a search warrants at the DIAMOND
RING COMPANY and TREASURES the following items were seized related to the criminal
violations set forth within this affidavit:

a. Bulk currency totaling $1,767,216.00 primarily found stored in bulk inside used
cardboard boxes of which $122,095 was from TREASURES and $1,645.121 was
from DIAMOND RING COMPANY.

b. Four items of jewelry and two watches (more particularly described in Paragraph
5 of the Complaint) belonging to a customer of LADHANI, “JW”, that was being

held by LADHANI, with an approximate value of $140,500, of which were

Attachment A-9

 
Case 3:21-cv-00369-RGJ Document 1-1 Filed 06/08/21 Page 10 of 10 PagelD #: 14

purchased with currency in amounts greater than $10,000 and no Form 8300 was
filed.
CONCLUSION
27. Based upon the evidence obtained directly from LADHANI and JOHAR during

the undercover operation, the evidence found during the search warrant related to handwritten
ledgers and bulk currency, a review of the business records of the DIAMOND RING
COMPANY and TREASURES, and the other facts set forth in this affidavit I believe that there
is probable and reasonable cause that the seized currency in the amount of $1,767,216.00 and
jewelry of approximately $140,500 constitutes proceeds and property involved in violations of
Title 31, United States Code, §§ 5331 (Reports Relating to Coins or Currency Received in
Nonfinancial Trade or Business (Form 8300)) and 5324(b)(3) (Structuring Transactions to Evade
Reporting Requirements) that were committed by SAMIR LADHANI and KAYED JOHAR.
Consequently, the defendant property is subject to forfeiture under 31 U.S.C. § 5317(c)(2).

Respectfully submitted,

cial Agent
IRS Criminal Investigation

 

|
Attachment A-10

 
